— Motion for reargument of Appeal No. 8651 granted and, on reargument, the decision and implementing order of January 6, 1981, recalled and vacated, and the appeal dismissed as academic, without costs and without disbursements. The thrust of the withdrawn memorandum was to direct discovery by defendant-appellant husband of plaintiff-respondent wife’s claim that a valid separation agreement between the parties underlay her cause for a conversion divorce. At the time of submission of the appeal, neither party saw fit to advise the Bench on the appeal that it had been rendered academic in that a full trial of the wife’s divorce action had already been had before submission of the appeal, in which discovery had been obviated by full exploration at the trial of the subject matter of the proposed discovery. Indeed, we have now affirmed the judgment in which the wife was granted the conversion divorce (Appeal No. 10629, released simultaneously herewith). Appeal No. 8675 is accordingly dismissed as academic. We deem the counsel fee awarded plaintiff-respondent wife in Appeal No. 10629 sufficient to cover the services rendered in her behalf on this motion. Concur — Murphy, P. J., Kupferman, Birns and Markewich, JJ.